UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-1908


CAROL SCHULTE,

                 Plaintiff - Appellant,

          v.

JOSEPH MURTHA; RUTH JAKUBOWSKI; KAREN PILARSKI,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:12-cv-02919-RDB)


Submitted:   April 24, 2014                 Decided:   April 28, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carol Schulte, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Carol    Schulte   appeals     the    district      court’s     orders

denying relief on her 42 U.S.C. § 1983 (2006) complaint, and

denying her Fed. R. Civ. P. 59(e) motion.               We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.                   Schulte v. Murtha,

No. 1:12-cv-02919-RDB (D. Md. Jan. 22, 2013; June 17, 2013).                  We

dispense   with     oral   argument   because         the    facts   and    legal

contentions   are   adequately   presented       in    the    materials    before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                      2